Citation Nr: 1718353	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to November 1954, including service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2014 and April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus had onset in service.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Tinnitus

The Veteran asserts that he developed tinnitus while on active duty during the Korean War.  At that time, he was assigned to tanks.  See April 2014 Statement in Support of Claim. The Veteran's in-service acoustic trauma has been conceded and the evidence shows he has tinnitus.  See July 2014 VA audiology examination.  He has reported that he has continued to occasionally suffer from tinnitus, especially when he is tired.  See id.  The Veteran is competent to report symptoms of tinnitus as these are subject to lay experience.  The Board finds no reason to doubt his credibility.  As the Veteran asserts that onset of tinnitus occurred during service, service connection for this condition is warranted. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis as of April 2014. 

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence reflects that the Veteran has an eighth grade education and that after service, he worked as a welder, a forklift operator, a garage attendant, a chauffeur, and a corrections officer.  See December 2012 VA psychiatric examination report.  For his last several years of employment, he worked as a security guard.  See January 2015 claim for TDIU. 

The Veteran has numerous service-connected disabilities, to include the residuals of cold injury to all four extremities, bilateral hearing loss, and now bilateral tinnitus. In his July 2014 VA audiology examination, the Veteran reported that his hearing loss impacted his ordinary conditions of daily life including the ability to work.  Specifically, he reported he had difficulty with conversations. 

The Veteran received a VA examination with regard to his cold injuries in September 2014.  The provider noted that the Veteran's right and left hand symptoms included mild swelling, arthralgia or other pain, cold sensitivity and numbness.  Both feet had the same symptoms in addition to nail abnormalities.  The Veteran reported that he was regularly using a cane to assist with ambulation; however, the provider indicated that the cold injury residuals would not impact the Veteran's ability to work. 

A May 2015 letter from the Veteran's VA physician indicates that the Veteran stopped working as a security guard in August 2014 due to pain and poor feeling in his feet, which were related to his cold injury.  The provider indicated the Veteran had an unsteady gait and needed to use a cane to ambulate. 

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Given the Veteran's educational and work background, the Board finds that the Veteran was not capable of obtaining and maintaining substantially gainful employment due to the residuals of his cold injury.  The Veteran has worked in blue-collar work his entire life, most recently as a security guard.  The Veteran has decreased sensation in his bilateral lower extremities due to his service-connected cold injury and walks with a cane to prevent falls.  He also has trouble with conversation due to his bilateral hearing loss.  Under these circumstances, the Veteran would not be able to effectively return to any of his previous vocations and he does not have the educational background to perform sedentary work.


ORDER

Service connection for bilateral tinnitus is granted. 

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


